
	
		II
		111th CONGRESS
		1st Session
		S. 1486
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2009
			Mr. Nelson of Florida
			 (for himself and Mr. Martinez) introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide for the creation of disaster protection funds by property and
		  casualty insurance companies for the payment of policyholders’ claims arising
		  from future catastrophic events.
	
	
		1.Short titleThis Act may be cited as the
			 Policyholder Disaster Protection Act
			 of 2009.
		2.FindingsThe Congress makes the following
			 findings:
			(1)Rising costs resulting from natural
			 disasters are placing an increasing strain on the ability of property and
			 casualty insurance companies to assure payment of homeowners’ claims and other
			 insurance claims arising from major natural disasters now and in the
			 future.
			(2)Present tax laws do not provide adequate
			 incentives to assure that natural disaster insurance is provided or, where such
			 insurance is provided, that funds are available for payment of insurance claims
			 in the event of future catastrophic losses from major natural disasters, as
			 present law requires an insurer wishing to accumulate surplus assets for this
			 purpose to do so entirely from its after-tax retained earnings.
			(3)Revising the tax laws applicable to the
			 property and casualty insurance industry to permit carefully controlled
			 accumulation of pretax dollars in separate reserve funds devoted solely to the
			 payment of claims arising from future major natural disasters will provide
			 incentives for property and casualty insurers to make natural disaster
			 insurance available, will give greater protection to the Nation’s homeowners,
			 small businesses, and other insurance consumers, and will help assure the
			 future financial health of the Nation’s insurance system as a whole.
			(4)Implementing these changes will reduce the
			 possibility that a significant portion of the private insurance system would
			 fail in the wake of a major natural disaster and that governmental entities
			 would be required to step in to provide relief at taxpayer expense.
			3.Creation of policyholder disaster
			 protection funds; contributions to and distributions from funds; other
			 rules
			(a)Contributions to policyholder disaster
			 protection fundsSubsection
			 (c) of section 832 of the Internal Revenue Code of 1986 (relating to the
			 taxable income of insurance companies other than life insurance companies) is
			 amended by striking and at the end of paragraph (12), by
			 striking the period at the end of paragraph (13) and inserting ;
			 and, and by adding at the end the following new paragraph:
				
					(14)the qualified contributions to a
				policyholder disaster protection fund during the taxable
				year.
					.
			(b)Distributions from policyholder disaster
			 protection fundsParagraph
			 (1) of section 832(b) of the Internal Revenue Code of 1986 is amended by
			 striking and at the end of subparagraph (D), by striking the
			 period at the end of subparagraph (E) and inserting , and, and
			 by adding at the end the following new subparagraph:
				
					(F)the amount of any distributions from a
				policyholder disaster protection fund during the taxable year, except that a
				distribution made to return to the qualified insurance company any contribution
				which is not a qualified contribution (as defined in subsection (h)) for a
				taxable year shall not be included in gross income if such distribution is made
				prior to the filing of the tax return for such taxable
				year.
					.
			(c)Definitions and other rules relating to
			 policyholder disaster protection fundsSection 832 of the Internal Revenue Code of
			 1986 (relating to insurance company taxable income) is amended by adding at the
			 end the following new subsection:
				
					(h)Definitions and other rules relating to
				policyholder disaster protection fundsFor purposes of this section—
						(1)Policyholder disaster protection
				fundThe term
				policyholder disaster protection fund (hereafter in this
				subsection referred to as the fund) means any custodial account,
				trust, or any other arrangement or account—
							(A)which is established to hold assets that
				are set aside solely for the payment of qualified losses, and
							(B)under the terms of which—
								(i)the assets in the fund are required to be
				invested in a manner consistent with the investment requirements applicable to
				the qualified insurance company under the laws of its jurisdiction of
				domicile,
								(ii)the net income for the taxable year derived
				from the assets in the fund is required to be distributed no less frequently
				than annually,
								(iii)an excess balance drawdown amount is
				required to be distributed to the qualified insurance company no later than the
				close of the taxable year following the taxable year for which such amount is
				determined,
								(iv)a catastrophe drawdown amount may be
				distributed to the qualified insurance company if distributed prior to the
				close of the taxable year following the year for which such amount is
				determined,
								(v)a State required drawdown amount may be
				distributed, and
								(vi)no distributions from the fund are required
				or permitted other than the distributions described in clauses (ii) through (v)
				and the return to the qualified insurance company of contributions that are not
				qualified contributions.
								(2)Qualified insurance companyThe term qualified insurance
				company means any insurance company subject to tax under section
				831(a).
						(3)Qualified contributionThe term qualified
				contribution means a contribution to a fund for a taxable year to the
				extent that the amount of such contribution, when added to the previous
				contributions to the fund for such taxable year, does not exceed the excess
				of—
							(A)the fund cap for the taxable year,
				over
							(B)the fund balance determined as of the close
				of the preceding taxable year.
							(4)Excess balance drawdown
				amountsThe term excess
				balance drawdown amount means the excess (if any) of—
							(A)the fund balance as of the close of the
				taxable year, over
							(B)the fund cap for the following taxable
				year.
							(5)Catastrophe drawdown amount
							(A)In generalThe term catastrophe drawdown
				amount means an amount that does not exceed the lesser of the amount
				determined under subparagraph (B) or (C).
							(B)Net losses from qualifying
				eventsThe amount determined
				under this subparagraph shall be equal to the qualified losses for the taxable
				year determined without regard to clause (ii) of paragraph (8)(A).
							(C)Gross losses in excess of
				thresholdThe amount
				determined under this subparagraph shall be equal to the excess (if any)
				of—
								(i)the qualified losses for the taxable year,
				over
								(ii)the lesser of—
									(I)the fund cap for the taxable year
				(determined without regard to paragraph (9)(E)), or
									(II)30 percent of the qualified insurance
				company’s surplus as regards policyholders as shown on the company’s annual
				statement for the calendar year preceding the taxable year.
									(D)Special drawdown amount following a recent
				catastrophe loss yearIf for
				any taxable year included in the reference period the qualified losses exceed
				the amount determined under subparagraph (C)(ii), the catastrophe
				drawdown amount shall be an amount that does not exceed the lesser of
				the amount determined under subparagraph (B) or the amount determined under
				this subparagraph. The amount determined under this subparagraph shall be an
				amount equal to the excess (if any) of—
								(i)the qualified losses for the taxable year,
				over
								(ii)the lesser of—
									(I)1/3 of the fund cap
				for the taxable year (determined without regard to paragraph (9)(E)), or
									(II)10 percent of the qualified insurance
				company’s surplus as regards policyholders as shown on the company’s annual
				statement for the calendar year preceding the taxable year.
									(E)Reference periodFor purposes of subparagraph (D), the
				reference period shall be determined under the following table:
								
									
										
											For a taxable yearThe reference
						period
											
											 beginning in— shall be—
											
										
										
											 2012 and
						laterThe 3 preceding
						taxable years.
											
											 2011The 2 preceding taxable years.
											
											 2010The preceding taxable year.
											
											 2008 or
						beforeNo reference
						period applies.
											
										
									
								
							(6)State required drawdown
				amountThe term State
				required drawdown amount means any amount that the department of
				insurance for the qualified insurance company’s jurisdiction of domicile
				requires to be distributed from the fund, to the extent such amount is not
				otherwise described in paragraph (4) or (5).
						(7)Fund balanceThe term fund balance
				means—
							(A)the sum of all qualified contributions to
				the fund,
							(B)less any net investment loss of the fund
				for any taxable year or years, and
							(C)less the sum of all distributions under
				clauses (iii) through (v) of paragraph (1)(B).
							(8)Qualified losses
							(A)In generalThe term qualified losses
				means, with respect to a taxable year—
								(i)the amount of losses and loss adjustment
				expenses incurred in the qualified lines of business specified in paragraph
				(9), net of reinsurance, as reported in the qualified insurance company’s
				annual statement for the taxable year, that are attributable to one or more
				qualifying events (regardless of when such qualifying events occurred),
								(ii)the amount by which such losses and loss
				adjustment expenses attributable to such qualifying events have been reduced
				for reinsurance received and recoverable, plus
								(iii)any nonrecoverable assessments, surcharges,
				or other liabilities that are borne by the qualified insurance company and are
				attributable to such qualifying events.
								(B)Qualifying eventFor purposes of subparagraph (A), the term
				qualifying event means any event that satisfies clauses (i) and
				(ii).
								(i)EventAn event satisfies this clause if the event
				is 1 or more of the following:
									(I)Windstorm (hurricane, cyclone, or
				tornado).
									(II)Earthquake (including any fire
				following).
									(III)Winter catastrophe (snow, ice, or
				freezing).
									(IV)Fire.
									(V)Tsunami.
									(VI)Flood.
									(VII)Volcanic eruption.
									(VIII)Hail.
									(ii)Catastrophe designationAn event satisfies this clause if the
				event—
									(I)is designated a catastrophe by Property
				Claim Services or its successor organization,
									(II)is declared by the President to be an
				emergency or disaster, or
									(III)is declared to be an emergency or disaster
				in a similar declaration by the chief executive official of a State,
				possession, or territory of the United States, or the District of
				Columbia.
									(9)Fund cap
							(A)In generalThe term fund cap for a
				taxable year is the sum of the separate lines of business caps for each of the
				qualified lines of business specified in the table contained in subparagraph
				(C) (as modified under subparagraphs (D) and (E)).
							(B)Separate lines of business
				capFor purposes of
				subparagraph (A), the separate lines of business cap, with respect to a
				qualified line of business specified in the table contained in subparagraph
				(C), is the product of—
								(i)net written premiums reported in the annual
				statement for the calendar year preceding the taxable year in such line of
				business, multiplied by
								(ii)the fund cap multiplier applicable to such
				qualified line of business.
								(C)Qualified lines of business and their
				respective fund cap multipliersFor purposes of this paragraph, the
				qualified lines of business and fund cap multipliers specified in this
				subparagraph are those specified in the following table:
								
									
										
											Line of Business on
						AnnualFund Cap
											
											 Statement Blank:Multiplier:
											
										
										
											Fire0.25
											
											Allied1.25
											
											Farmowners
						Multiple Peril0.25
											
											Homeowners
						Multiple Peril0.75
											
											Commercial Multi
						Peril (non-liability portion)0.50
											
											Earthquake13.00
											
											Inland
						Marine0.25.
											
										
									
								
							(D)Subsequent modifications of the annual
				statement blankIf, with
				respect to any taxable year beginning after the effective date of this
				subsection, the annual statement blank required to be filed is amended to
				replace, combine, or otherwise modify any of the qualified lines of business
				specified in subparagraph (C), then for such taxable year subparagraph (C)
				shall be applied in a manner such that the fund cap shall be the same amount as
				if such reporting modification had not been made.
							(E)20-year phase-inNotwithstanding subparagraph (C), the fund
				cap for a taxable year shall be the amount determined under subparagraph (C),
				as adjusted pursuant to subparagraph (D) (if applicable), multiplied by the
				phase-in percentage indicated in the following table:
								
									
										
											Taxable year beginning in:Phase-in percentage to be applied to fund
						cap computed under subparagraphs (A) and
						(B)
											
										
										
											20095 percent
											
											201010 percent
											
											201115 percent
											
											201220 percent
											
											201325 percent
											
											201430 percent
											
											201535 percent
											
											201640 percent
											
											201745 percent
											
											201850 percent
											
											2019 55 percent
											
											202060 percent
											
											202165 percent
											
											202270 percent
											
											202375 percent
											
											202480 percent
											
											202585 percent
											
											202690 percent
											
											202795 percent
											
											2028 and later100 percent.
											
										
									
								
							(10)Treatment of investment income and gain or
				loss
							(A)Contributions in kindA transfer of property other than money to
				a fund shall be treated as a sale or exchange of such property for an amount
				equal to its fair market value as of the date of transfer, and appropriate
				adjustment shall be made to the basis of such property. Section 267 shall apply
				to any loss realized upon such a transfer.
							(B)Distributions in kindA transfer of property other than money by
				a fund to the qualified insurance company shall not be treated as a sale or
				exchange or other disposition of such property. The basis of such property
				immediately after such transfer shall be the greater of the basis of such
				property immediately before such transfer or the fair market value of such
				property on the date of such transfer.
							(C)Income with respect to fund
				assetsItems of income of the
				type described in paragraphs (1)(B), (1)(C), and (2) of subsection (b) that are
				derived from the assets held in a fund, as well as losses from the sale or
				other disposition of such assets, shall be considered items of income, gain, or
				loss of the qualified insurance company. Notwithstanding paragraph (1)(F) of
				subsection (b), distributions of net income to the qualified insurance company
				pursuant to paragraph (1)(B)(ii) of this subsection shall not cause such income
				to be taken into account a second time.
							(11)Net income; net investment
				lossFor purposes of
				paragraph (1)(B)(ii), the net income derived from the assets in the fund for
				the taxable year shall be the items of income and gain for the taxable year,
				less the items of loss for the taxable year, derived from such assets, as
				described in paragraph (10)(C). For purposes of paragraph (7), there is a net
				investment loss for the taxable year to the extent that the items of loss
				described in the preceding sentence exceed the items of income and gain
				described in the preceding sentence.
						(12)Annual statementFor purposes of this subsection, the term
				annual statement shall have the meaning set forth in section
				846(f)(3).
						(13)Exclusion of premiums and losses on certain
				puerto rican risksNotwithstanding any other provision of this
				subsection, premiums and losses with respect to risks covered by a catastrophe
				reserve established under the laws or regulations of the Commonwealth of Puerto
				Rico shall not be taken into account under this subsection in determining the
				amount of the fund cap or the amount of qualified losses.
						(14)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this subsection, including regulations—
							(A)which govern the application of this
				subsection to a qualified insurance company having a taxable year other than
				the calendar year or a taxable year less than 12 months,
							(B)which govern a fund maintained by a
				qualified insurance company that ceases to be subject to this part, and
							(C)which govern the application of paragraph
				(9)(D).
							.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
			
